Elliott, J.,
dissenting.—I cannot concur in the conclusion arrived at in this case by a majority of the court. The question presented is that of a variance between the proof and the information’ in the description of the premises alleged to have been forcibly entei’ed and detained.
They are described in the information thus: “The following described land, and the first story of the building situate thereon, viz, the north-east corner of lot number one hundred, as designated on the original plat of the town of Lafayette,” &c. The lot, as originally laid off, was bounded on the north by Main street, and on the east by Fifth street, but more than twenty years ago the city purchased thirty feet in width off of the east end thereof, for the use of the public as a market space, ever since which time it has been used as a market space and public street. There is no building on it.
The words, “ as designated on the original plat of the town of Lafayette,” used in the description of the premises, it seems to me, evidently have reference to the number of the lot, and not to the corner of it. The appropriation of thirty feet in width off of the east end of the lot, as a mar*157ket space and street, separated it from the residue of the lot, and the evidence shows that the building referred to was situated on the north-east corner of the lot as left, after the appropriation of the thirty feet to the public use, which, practically at least, is the north-east corner of the lot as it now is. In my opinion there was no material or substantial variance between the description and the proof.
JD. Mace and JE. N. Greenlee, for appellant.
W. De W. Wallace, for the State.